Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 34 are previously presented.
Claims 2-14 are original.
Claims 15-32 are withdrawn.
Claims 33, 35 are currently amended.
Claim 36 is new.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 2015/0002567).

Regarding claim 1, Miller discloses a method (see claim 1) of producing multicolor objects (see color printing of [0001], object of Figs. 3 and 13) via additive fabrication by forming 
obtaining image data (see computer and [0066] – Fig. 10), the image data indicating a color (see color ink) for each of a plurality of positions (different layer heights are different positions – see Figs. 10-11 & 13); 
determining a plurality of color stacks based on the image data, each color stack being determined based on the color associated with one of the plurality of positions of the image data, and each color stack specifying a sequence of materials (see [0027] – predetermined ratio of white ink to color ink, predetermining is a determination step - the different layers corresponding to different materials/colors implicitly denotes a color stack recognized by the computer and practiced in the method of the claims – determining is defined in the claim cyclically with another determining step – the broadest reasonable interpretation to one of ordinary skill in the art is that any correlation and/or mapping of the image data onto the physical color selected by the computer will read on a determining step.  For example, if the surface or bulk of an object has blue image data, printing any color ink in a color stack, including different concentrations of blue or non-blue colors is a determining step – furthermore the contoning method disclosed in the specification is only applicable when the surface and subsurface layers are partially transparent with dispersive absorptivity coefficients on such length scales as the color stacks are defined and have resolution for, which is unclaimed), where each material in the sequence is selected from amongst the plurality of materials (see white, yellow, cyan, green, … of Fig. 10-11); and forming (see printing steps of claim 1), via additive fabrication, a plurality of layers from the plurality of materials (white ink and color inks are interpreted as 

Regarding claim 2, Miller recognizes that the image data is two-dimensional as disclosed in Fig. 10-11 because the layers have different colors associated therewith.  See claim 1 as well.  One of ordinary skill in the art would understand from viewing Fig. 2 that the platform/stage/substrate is substantially flat.   As each layer of voxels is printed, the resolution will determine how substantially flat the individual layers are, in accordance with their 2D representation of the image data.  That the two-dimensional image is flat on its upper surface is unclaimed and not required by current claim construction.

Regarding claim 3, Miller discloses further comprising forming the substrate from a plurality of layers of a white material.  See Fig. 13.  The lower layers, interpreted as substrate, of the object are white (see 220).  See Fig. 13 with layers 220 is the comparative example representing "existing technique"--Fig. 13 is contrasting the multiple color layers 305 (invention) with single color layer w/ white layers (205).  Alternatively, see [0079], [0082]. The reference recognizes white ink, therefore the deposition of several white layers before the deposition of colored layers, which is a particular inventive embodiment of Miller which reads on claim 3 (the embodiment of Fig. 13 reads on claim 1 and claim 13).

Regarding claim 4, Miller further discloses obtaining a model of a three-dimensional object having a surface and wherein the image data indicates a color for each of a plurality of positions on the surface.  See Fig. 13, [0025], [0036] & [0079].  The reference has colors associated with the surface, since the three-dimensional object to be printed is stored on the computer, it reads on the obtaining step claimed.

5, Miller disclose further comprising forming a bulk region of the three-dimensional object from a substrate material (see Fig. 13), and wherein at least portions of the plurality of layers forming from the plurality of materials according to the specified sequence of materials associated with each color stack are formed on the bulk region.  Each sky-scraper sliced vertical column of the layered object is considered to have a white substrate material is shown in Fig. 13 with white layers between the surface layer.  This is a sequence of materials.

Regarding claim 7, Miller discloses wherein the plurality of materials exhibit at least three different colors.  See Fig. 1;10-11.  There are white, yellow, cyan and green “colors” disclosed.

Regarding claim 8, Miller discloses wherein the at least three different colors include cyan, magenta and yellow.  See Fig. 11 and [0034].

Regarding claim 9, Miller discloses wherein each of the plurality of materials is a transparent material.  Miller recognizes that the color ink materials are translucent materials. See [0037] as well as claim 15. 

Regarding claim 10, Miller discloses wherein the plurality of materials comprises photopolymer and one or more color pigments.  See claim 23 – a light-curable material/polymer is disclosed, which has been interpreted to be a photopolymer to one of ordinary skill in the art.

	Regarding claim 36, Miller discloses a method of producing multi-color three-dimensional objects (see substrate/object of [0025]) via additive fabrication (see cartridges 105 of [0038] which perform printing) by forming a plurality of colored layers (see [0039] and standardized CMYK color model and printing techniques), the method comprising: 

wherein the image data indicates a color for each of a plurality of positions on a surface (see [0066] – there are colored and translucent and white layers), and 
wherein the surface of the three-dimensional object comprises a non-planar surface (there are non-planar surfaces demonstrated in Fig. 19) and the image data indicates a color for each of the plurality of positions on said non-planar surface (see Fig. 8-9 and [0063]), each position of the plurality of positions having a corresponding normal direction to the surface at that position (all surfaces have surface normal implicitly, see Fig. 18, a surface normal can be drawn); 
determining (the broadest reasonable interpretation of determining is to cause something to occur or be done in a certain way, in this context to print a certain way the color stacks based on the image data) a plurality of color stacks based on the image data (the computer determines the color stacks and gradations based upon the models, see [0034]-[0035] and [0066] & [0072]), 
each of at least some of the color stacks being determined based on the color associated with a respective one of the plurality of positions on the surface having a color indicated in the image data (see Fig. 18 – [0097]), 
said color stack specifying a sequence of materials (310, 312, 314, 316 represent different materials in different layers, see [0045]) having respective colors each selected such that in combination they appear to be of said color associated with the respective position, 

wherein selecting the materials includes matching the indicated color at each of the plurality of position when viewed (see observer 0805 of [0079]-[0081]) normal to the surface at the respective position (the exact viewing direction is silent – however no contoning is required by the claim or cited prior art, therefore the color when viewed at a normal is identical to when viewed at any other angle as understood by one of ordinary skill in the art); and
	determining a material for each of a plurality of voxels (the reference does not use the term voxel, however, see images, graphics, designs and text of [0038]) of the model from the color stacks;	
	determining a plurality of layers (see layers of [0045]), each layer comprising a plurality of the voxels (reference is silent as to the word voxel, however, the layers must necessarily be volume elements/voxels), at least some of the layers each comprising voxels with different materials (there are at least 5 materials, CMYK and white – see [0004]); and
	depositing layers in a sequence (any ordering of layers is a sequence – see bottom of Fig. 18, [0020]) to form the object viewable as a three-dimensional object having the indicated colors at the positions on the surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2015/0002567) in view of Morovic (US 2018/0239567).

Regarding claim 6, Miller does not disclose resampling (to take a sample of or from something again) a source image to produce the obtained image data.  
In the same field of endeavor, Morovic discloses resampling a source image to produce the obtained image data.  See [0030] & claims 4 & 11.  Upscaling is a species of re-sampling which anticipates the genus of re-sampling.  Examiner has interpreted the first sampling as when the image data was first generated and/or stored, as the claim limitation does not positively recite a first sampling step.
	Morovic allowed for the resampling/upsampling of the image data which is advantageous because it produces a result (an object) which is usable from a printing resolution perspective even if the data was not previously at such a high resolution.  See [0030].  Therefore, there was motivation to combine Morovic with Miller.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the resampling of Morovic with the additive manufacturing method of Miller to arrive at the claimed .

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2015/0002567) in view of Williams (US 2015/0343673).

Regarding claim 11, Miller does not disclose wherein forming the plurality of color stacks via additive fabrication comprises depositing a liquid photopolymer and curing the photopolymer to a solid material.
In the same field of endeavor, Williams discloses wherein forming the plurality of color stacks via additive fabrication comprises depositing a liquid photopolymer and curing the photopolymer to a solid material.  See [0033].
Williams had the benefit that it allowed for the depositing and curing of a liquid photopolymer into a solid 3D printed object.  Therefore, there was motivation to combine Williams with Miller.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the depositing and curing of the photopolymer of Williams and the method of Miller to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the depositing and curing of the liquid photopolymer into a solid 3D printed object. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2015/0002567) in view of Bly (US 2015/0297309).
	
Regarding claim 12, Miller does not disclose wherein each of the plurality of color stacks specifies a sequence of at least twenty instances selected from amongst the plurality of materials.  Miller recognizes that the number and sequences of the layers in the color stack can 
In the same field of endeavor, Bly discloses wherein each of the plurality of color stacks specifies a sequence of at least twenty instances of materials selected from amongst the plurality of materials.  Examiner has taken this claim limitation to mean that the object to be printed consists of at least twenty voxels. 
Changing the color/material at each voxel is within the level of one of ordinary skill in the art as of before the effective filing date.  See [0093], [0095].  The Bly reference discloses that 10000 voxels, the fundamental volumetric unit of resolution for the claimed 3d printer, corresponds to 10 cubic centimeters.  Therefore, a single voxel is the cube root of this volume divided by 10,000 or .000215 cm in length, width or height.  Ten centimeters cubed has a length, width and height of ca. 2.154 cm.  So an object made from such a resolution printer would have at least 10,000 layers associated therewith.  Since 10,000 is greater than 20, it reads on the claimed subject matter.
	Bly had the benefit that it allowed for the printing of large numbers of voxels (see [0046], [0093]-[0095]) with many layers of the manufactured object with relatively high resolution. This was desirable in the method of Miller.  See Miller [0051]-[0052], [0057]-[0061].  
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the large numbers of voxels of different material colors of Bly with the additive manufacturing method of Miller to arrive at the claimed invention before the effective filing date of invention because doing so allowed for the printing of an article with numerous and complex color combination patterning in 3D space.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2015/0002567) in view of Dikovsky (US 2014/0312535).
	
Regarding claim 13, Miller does not disclose wherein the sequence of materials specified by each color stack groups instances of the same material in contiguous blocks.  
In the same field of endeavor, Dikovsky discloses wherein the sequence of materials specified by each color stack groups instances of the same material in contiguous blocks.  See [0073].  
	Dikovsky allowed for the printing of articles with large areas, volumes or regions to be printed in the same color.  Therefore, there was motivation to combine Dikovsky with Miller.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the contiguous voxels of Dikovsky with the additive manufacturing method of Miller to arrive at the claimed invention before the effective filing date of invention because doing so had the benefit that it allowed for the printing of articles with large areas, volumes or regions to be printed in the same color.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2015/0002567) in view of Liska (US 2011/0309554).

Regarding claim 14, Miller does not disclose wherein the sequence specified by each color stack includes instances of each material only in a prescribed order.
In the same field of endeavor, Lisak discloses wherein the sequence specified by each color stack includes instances of each material only in a prescribed order.  See abs, [0013] and claim 10.
Liska had the benefit that it allowed for the printing of different colors in different orders or geometries and therefore could build multicolored objects in 3D.  Therefore, there was motivation to combine Liska with Miller.
.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2015/0002567) and further in view of Malz (US 9286554).

Regarding claim 33, Miller does not disclose wherein the surface of the three-dimensional object comprises a non-planar surface and the image data indicates a color for each of the plurality of positions on said non-planar surface, each position of the plurality of positions having a corresponding normal directions to the surface at that position, there being multiple different normal directions, and wherein determining the plurality of color stacks comprises determining color stacks associated with multiple different normal directions.  
In the same field of endeavor, Malz discloses the use of half-toning/contoning methods on curved surfaces.  See Fig. 3 and associated description.  Therefore, Malz discloses wherein the surface of the three-dimensional object comprises a non-planar surface and the image data indicates a color for each of the plurality of positions on the non-planar surface.  See C9/L50-60.
One of ordinary skill in the art would recognize that any curved surface implicitly has multiple different normal directions (one above and one below the surface at each point on a contour).
Any mapping of colors to color stacks read on a determining step for the plurality of color stacks comprising determining color stacks associated with multiple different normal directions.  
Malz had the benefit that it allowed for the creation of half-toned/contoned multicolored objects with curved surfaces which created an aesthetically pleasing visual effect in the object formed.  Therefore, there was motivation to combine Malz with Miller.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the curved surfaces of Malz with the method of Miller to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of curved multicolored half/contoned objects to induce an aesthetically pleasing effect in the object formed.

Claim(s) 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2015/0002567) in view of Malz (US 9286554) and further in view of Amadio (US 2014/0277661).

	Regarding claim 34, Miller does not disclose wherein forming the plurality of layers from the plurality of materials comprises determining materials for a plurality of voxels of the plurality of layers according to the plurality of color stacks and corresponding normal directions.
In the same field of endeavor, Amadio discloses wherein forming the plurality of layers from the plurality of materials comprises determining materials for a plurality of voxels of the plurality of layers according to the plurality of color stacks and corresponding normal directions.  
Amadio allowed for a seamless transitioning between colors by preparing a next color while depositing material for a current color.  See [0006].  Therefore, there was motivation to combine Amadio with Miller.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the voxels of Amadio with the method of Miller to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the seamless transitioning between colors by preparing the next color while depositing material for a current color.
	
Regarding claim 35, Examiner has taken it that the controller of the prior art can optimize the color based upon any viewing angle of the viewer and that includes the normal to the surface viewing angle.  If Miller wanted a red object at any viewing angle, or at the surface normal, then Miller would paint the surface of the object red and it would read on the claimed subject matter of the as-claimed determining step.  
Claim 35, nor the intervening claims, requires that the materials be transparent/opaque nor that there is a controller which computes the angular-dependent light absorption of the object for a fixed light-source position with a moving spectator as the heart of invention appears to be directed towards based upon Applicant’s specification.
Furthermore, the combination reads on a narrower claim interpretation than the broadest reasonable interpretation as well because Amadio discloses wherein determining the materials for the plurality of voxels comprises selecting the materials to match the indicated color at each of the plurality of positions when viewed normal to the surface at those points.  See [0053].  So the combination would recognize that the controller could modify the composition to alter the color-absorption characteristics of the object.

Response to Arguments
Applicant's arguments filed see Remarks dated 11/20/2020 have been fully considered but they are not persuasive. 

Argument #1: Applicant argues that the rejection under 35 U.S.C. 102 in view of Miller lacks merit because it allegedly has “absolutely no disclosure in Miller of any technique for fabricating a three-dimensional object, and certainly not via “additive fabrication” under any reasonable interpretation of the term.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).
Miller explicitly discloses its system is suitable for use with 3D printing systems: “[t]he disclosed methods and systems may use any suitable 3D printing system.” [0022].
Furthermore, the cited portions of the Miller reference as well as the broadest reasonable interpretation of the term “additive manufacturing” and “three-dimensional”.  Applicant is certainly entitled to be their own lexicographer and is free to cite any part of the specification as the basis for a special definition.  
Applicant’s own specification as cited in the Remarks seems to equate the term additive fabrication/manufacturing with 3D/three-dimensional printing.  Therefore, any method which creates three-dimensional object must implicitly be an additive manufacturing method.
Miller, in addition to implicitly describing the formation of a three-dimensional object, as any two-dimensional layer created by the disclosed 
Certainly, the printing step disclosed reads on the claimed subject matter, just as an object has three dimensions as disclosed by the Miller reference.  


    PNG
    media_image1.png
    614
    644
    media_image1.png
    Greyscale

See Fig. 4 as well.  There are multiple layers, even if Applicant had argued that the infinitesimally thin layers have an infinitesimal thickness, 5 times a constant, infinitesimal thickness layer (see Fig. 4) is not also infinitesimal.  The thickness accumulates to a bulk 3D-object as Applicant’s method does, therefore, the claimed method.  
Finally, it is noted that the thickness of a ink-jet printed layer is in the range of 5 microns. See Sowpati et al disclosing thickness of ink-jet materials. p.61. 
The layers, even if 5microns thick, such as this printed layer of Miller, falls within the common technology thicknesses of 3D wax deposition which have layers in the range of 0.005 mm to 0.10 

	Had Applicant claimed a certain thickness of individual layers or of the aggregate object where there is not disclosure within Miller of such a thickness, it would have been possible to overcome such a rejection.  Applicant may consider amending in the thicknesses where there is proper support in the specification to do so.
Moreover, Miller is directed towards a method of creating substrates from articles of apparel and fabric.  See [0026].  Certainly Applicant would agree that articles of apparel, when laid down on a flat, planar surface have a thickness such that they can be considered three-dimensional objects even if the individual threads of fiber are infintessimally small.  
It is because the agglomeration of multiple layers creates a non-infintessimal thickness when considered as a whole.  

Argument #2: Applicant argues that mere coloring of layer printed in a substrate which are not used to form the three-dimensional object, cannot also be construed to correspond to the recited “layers” as would be understood by one skilled in the art having read the specification and the claims.
See response to above argument.

Argument #3: Applicant argues that if the Examiner wishes to construe “three-dimensional” to encompass infinitesimal ink thickness on a substrate, the Applicant requests that a Broadest Reasonable Interpretation of “three-dimensional” be provided, and how one might distinguish “two-dimensional” in any reasonable way that is consistent with the Specification, which distinguishes the two terms.
See response to argument 1 above.

Argument #4: Applicant argues that even if Miller suggests printing on the surface of a three-dimensional object that may have been formed by additive fabrication by forming layers on a substrate, which the Applicant does not concede, even subsequent printing with Miller’s approach on the surface of such an object would not meet the requirements of the claim because Miller’s ink printing would not meet the requirement of “forming, via additive fabrication, a plurality of layers from a plurality of materials according to the specified sequence of materials associated with each color stack” under a reasonable interpretation of “layers” by which the three-dimensional object is formed.

This is not found persuasive for the reasons disclosed above.  
That the color stacks vary in some pattern in space according to some complex matrix equations, which determine the contoning effect, is not captured by current claim construction.  Nor can Examiner find the requisite resolution, material properties, or relationship between the gradations in the color stacks which one of ordinary skill in the art would expect from such a solution to the contoning problem in Applicant’s own specification.

	Argument #5: Applicant argues that the forming of the bulk region of the substrate material seems to be alleged to occur before Miller’s printing even starts.  Applicant quotes the rejection, see Non-Final Rejection, dated 8/26/2020 and argues that the rejection does not allege that Miller’s printing method forms the substrate.  Because Miller does not disclose forming the bulk region from a substrate material, claim 5 is not anticipated.
	This is not found persuasive because the opaque white ink becomes the substrate of Miller when cured, as understood by one of ordinary skill in the art.  See [0030]-[0031].  

	Argument #6: Applicant argues that Bly, while describing a model of a 3D anatomy to plan surgery, but has nothing to do with additive fabrication.  The cited paragraphs [0093] and [0095] do not have to do with fabrication.  Applicant further argues that the only mention of any fabrication of a physical object is at [0118] as an alternative to a graphical output.  Therefore, Bly does not provide what is missing from Miller, namely use of twenty or more layers to form a color stack.  The rejection fails to provide a rational basis and articulated reasoning on any possible way that references might be combined.  Furthermore, even the statement that the references are from the same field of endeavor is incorrect.  Therefore, the action fails to establish a prima facie case of obviousness.
	This is not found persuasive.  See Bly’s explicit disclosure of additive manufacturing machine 124 at para. [0037].
	Furthermore, the cited paragraphs of Bly disclose the resolution of a voxel as being a cubic mm.  The volume of a surgical pathway being 10000 voxels, having a volume of 10,000 cubic millimeters.  Therefore, there may be at least 10,000 layers of pixels in such a volume.  This is greater than 20 and therefore implicitly reads on the claimed range as a species which anticipates the claimed genus.

	Argument #7:  Applicant argues, regarding the indefiniteness rejections, that the simple answer to how there can be more than one normal direction to a surface is that the surface is not a planar surface.
	This is not found persuasive because Applicant’s amendments appear to fix the issue.

Argument #8: Applicant argues that claim 36 is allowable for the reasons as argued for independent claim 1 and that the recitation of a three-dimensional model, with voxels, and resulting in an object viewable as a three-dimensional object having indicated colors at positions on the surface clearly distinguishes the two-dimensional approaches cited in the rejection of claim 1.
	This is not found persuasive because claim 36 is properly rejected under 35 U.S.C. 102 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712